Appeal from an order of the Supreme Court, Chautauqua County (Paula L. Feroleto, J.), entered August 16, 2006 in a personal injury action. The order granted plaintiffs’ motion for summary judgment and granted judgment in favor of plaintiffs and against defendants in the amount of $300,000 with interest accruing from July 31, 2006.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, P.J., Gorski, Martoche, Smith and Green, JJ.